EXAMINER’S AMENDMENT

1.	This application contains claims directed to the following patentably distinct species:

Species A: Fig. 2A-Fig. 3D
Species B: Fig. 4A-Fig. 5C

The species are independent or distinct because the species encompass different structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because different searches would be required, such as different text searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During an interview on 4/7/2021, a provisional election without traverse was made by Aliki Collins to prosecute the invention of Fig. 2A-Fig. 3D, claims 1-10 and 13-14.  Claims 11-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



The application has been amended as follows: 

1.    	(Currently Amended) A bone fusing implant device comprising:
an elongated body extending along a longitudinal direction; 
wherein the elongated body comprises a first segment having an outer surface with cortical threads, a second segment having an outer surface with cancellous threads, a top segment and a bottom segment;
wherein the first segment is adjacent to the second segment along the longitudinal direction and is configured to engage a cortical bone with the cortical threads and the second segment is configured to engage a cancellous bone with the cancellous threads;
wherein the elongated body comprises one or more elongated fusing gutters extending along the longitudinal direction on an outer surface of the elongated body covering the first and second segments, a central opening extending along the longitudinal direction through the elongated body’s center and one or more through-openings that extend horizontally and intersect with the one or more fusing gutters;
wherein the cortical threads are more closely spaced than the cancellous threads.
13.    	(Currently Amended) A method for bone fusing comprising:
providing an implant device comprising an elongated body extending along a longitudinal direction, wherein the elongated body comprises a first segment having an outer surface with cortical threads, a second segment having an outer surface with cancellous threads, a top segment and a bottom segment, and wherein the first segment is adjacent to the second segment along the longitudinal direction;
engaging a cortical bone with the cortical threads of the first segment;
engaging a cancellous bone with the cancellous threads of the second segment;
wherein the elongated body comprises one or more elongated fusing gutters extending along the longitudinal direction on an outer surface of the elongated body covering the first and second segments, a central opening extending along the longitudinal direction through the elongated body’s center and one or more through-openings that extend horizontally and intersect with the one or more fusing gutters;
wherein the cortical threads are more closely spaced than the cancellous threads.


one or more elongated fusing gutters extending along the longitudinal direction on an outer surface of the elongated body covering the first and second segments, a central opening extending along the longitudinal direction through the elongated body’s center and one or more through-openings that extend horizontally and intersect with the one or more fusing gutters. There would be no obvious reason to modify Chin et al. to satisfy each of Applicants' limitations without the use of impermissible hindsight. Yedlicka et al. shows an elongate body e.g. Fig. 3 with a longitudinal axis wherein the elongate body comprises through-openings 26 and a central opening 22, but fails to disclose at least a first segment having cortical threads and a second segment having cancellous threads, wherein one or more elongated fusing gutters extending along the longitudinal direction on an outer surface of the elongated body covering the first and second segments, a central opening extending along the longitudinal direction through the elongated body’s center and one or more through-openings that extend horizontally and intersect with the one or more fusing gutters. There would be no obvious reason to modify Yedlicka et al. to satisfy each of Applicants' limitations without the use of impermissible hindsight.

s 11-12 directed to an invention non-elected without traverse.  Accordingly, claims 11-12 have been cancelled.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775